          Case 1:17-cv-05550-PAE Document 94 Filed 09/24/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HERMELINDO ESCOBAR MONTIEL, et al.,

                                        Plaintiff,                      17 Civ. 5550 (PAE)
                        -v-
                                                                              ORDER
 SHAMROCK SALOON II LLC, et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       In light of the Yom Kippur holiday, the Court will extend the deadline for depositions

until Friday, October 2, 2020, but will not extend the deadline further. To ensure that the two

outstanding depositions are taken without the need for further application to the Court, the Court

orders that the first of these depositions (the one originally noticed for September 3, 2020) occur

on Wednesday, September 30, 2020, and that the second (the one originally noticed for

September 4, 2020) occur on October 1, 2020. These dates may be moved on mutual consent of

the parties, but they may be moved on consent only until October 2, 2020 and no later. For

avoidance of doubt, counsel for both sides, and the witness, are directed to attend on the

dates indicated. Failure to do so, absent a court order affirmatively so authorizing, will

subject the non-appearing counsel or witness to contempt sanctions. Counsel for each side is

to serve this notice forthwith on each deponent and is to file a declaration of service on the

docket of this case by 3 p.m. tomorrow, September 25, 2020.
        Case 1:17-cv-05550-PAE Document 94 Filed 09/24/20 Page 2 of 2




      SO ORDERED.

                                            PaJA.�
                                          __________________________________
                                                PAUL A. ENGELMAYER
                                                United States District Judge
Dated: September 24, 2020
       New York, New York




                                      2
